Citation Nr: 1527486	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In March 2012, the Veteran filed a claim to establish service connection for PTSD.  The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


FINDINGS OF FACT

1.  No psychiatric diagnosis was noted on the Veteran's service entrance examination.

2.  The evidence of record does not show that the Veteran's psychiatric disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated during the period of active duty service.

3.  The Veteran has reported experiencing psychiatric symptoms in service and since service, and is currently treated for a psychiatric disability, diagnosed as depression and anxiety with features of PTSD.


CONCLUSION OF LAW

The criteria for service connection for anxiety and depression with features of PTSD have been met.  38 U.S.C.A. §§ 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran is seeking service connection for a psychiatric disability, to include PTSD.  Specifically, the Veteran testified during the April 2015 Board hearing that while in Iraq, he witnessed the death of his best friend in an improvised explosive device (IED) explosion, which caused significant emotional distress on him.  Also, upon returning home from his deployment, he found out that his wife had an affair with a superior officer and then his father passed away a few months later.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2014).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's February 2003 service entrance examination noted that the Veteran's psychiatric evaluation was not normal because he received counseling following his parents' divorce.  However, a psychiatric consultation report conducted in March 2003 stated upon review of the Veteran's parents' divorce and how he coped with it, the Veteran's issues resolved now and current mental status examination revealed no major psychiatric problems with his mood, thinking, behavior, or personality.  The report concluded that there were no current Axis I or II diagnoses.  Based on the foregoing, the Board concludes that the evidence is insufficient to rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).

The premise that the Veteran had a preexisting psychiatric disability is debatable, and thus not shown by clear and unmistakable evidence.  Records showing that the psychiatric disability did not preexist service include the Veteran's March 2003 psychiatric consultation report specifically noting that no psychiatric diagnosis was found on mental status examination.

The record showing that his psychiatric disability preexisted service is the February 2003 enlistment examination report noting psychiatric abnormality due to history of counseling after parents' divorce.

Furthermore, there is no clear and unmistakable evidence that any preexisting psychiatric disability was not aggravated by service.

In a January 2014 letter, a Vet Center psychologist, Nick Reinhart, stated that the Veteran presented with a moderate to severe emotional disturbance and psychological symptoms that he believed were associated with his military experience.  Dr. Reinhart noted "[t]his includes a longstanding pattern of problematic anxiety and depression.  All of these are ongoing and continue at this time."  It was indicated that the assessment was based on a detailed and in-depth set of clinical interviews exploring the Veteran's pre-military, military, and post-military, in additional to the administration of Mississippi Scale for Combat-Related PTSD (MISS) and the PTSD Symptom Checklist-Military (PCL-M).  Dr. Reinhart opined that the Veteran suffers from anxiety and depression with features of PTSD, which was consistent with a July 2012 VA examiner's diagnosis of adjustment disorder with mixed anxiety and depressed mood.  Dr. Reinhart further opined that "[i]t is my professional opinion that [the Veteran's] military service has exacerbated his anxiety and depression."

In order to rebut the presumption of sound condition, the evidence must show clearly and unmistakably that it was not aggravated.  The evidence of record does not meet this high evidentiary burden.

Thus, it is not shown by clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed his military service and that a preexisting psychiatric disability was not aggravated by service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection based on direct incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The current medical evidence of record shows that the Veteran has current diagnoses of PTSD, major depression, and mood disorder, not otherwise specified, and that he experiences depression and anxiety symptoms, as evidenced by his VA and private mental health treatment records.  

To that effect, the Veteran was provided a VA mental disorders examination in July 2012.  The examiner noted a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  The examiner concluded that based on the Veteran's report of symptoms, he did not meet the criteria for PTSD.  It was noted that he struggled to identify the presence of any traumatic events and shared that he enjoyed the military.  However, the examiner noted that the Veteran had some depressive and anxiety symptoms that began after discharge from military service.

Moreover, through written statements and during the April 2015 Board hearing, the Veteran testified that his performance in service was excellent prior to the time the reported stressors occurred.  He reported that after a series of stressful events including the death of his friend and his father and breakup of his marriage, he was unable to concentrate at tasks at hand or trust or get along with anybody, and continued to experience irritability and depression.  During the July 2012 VA examination, the Veteran reported that toward the end of his time in service, he struggled with depressive symptoms around the time of dissolution of his marriage.  After separation from service, he has had two psychiatric hospitalizations for depression and suicidal ideation.  

The Veteran asserted that he was a stellar soldier 4 years, but in the last 10 months of his service, there was a rapid decline in his performance after the alleged stressors in service.  To that effect, service personnel records show that while performance evaluation records up to early 2006 spoke highly of him, the Veteran received disciplinary actions for failing to follow through with duties as assigned and financially irresponsibility around the time he separated from his wife in April 2006.  He was eventually discharged from service due to repeated misconduct.

In this regard, the Board finds that the Veteran's reported history is competent and credible evidence that he experienced substantially aggravated psychiatric symptoms during active duty service.

In sum, the Board has found that although the Veteran's psychiatric disability may have preexisted his military service, there is no clear and unmistakable evidence of pre-existence unresolved on entrance, nor of non-aggravation.  The Veteran reported a history of psychiatric symptoms following the military stressors and the evidence of record shows that he continues to be treated for anxiety and depression symptoms with features of PTSD.  Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for a psychiatric disability, currently diagnosed as anxiety and depression with features of PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for anxiety and depression with features of PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


